  Case: 1:19-cv-03334 Document #: 80 Filed: 06/26/20 Page 1 of 5 PageID #:1312



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


AYUR TSYBIKOV, ALEH
LINIOU,

                      Plaintiff,                 Case No. 19 C 3334

           v.                                Judge Harry D. Leinenweber

OLEKSANDER DOVGAL, ALINA
KIM, DVL EXPRESS, INC., and
ALTEX LOGISTICS, INC.,

                     Defendants.


                      MEMORANDUM OPINION AND ORDER

                               I.   BACKGROUND

     This case involves a Plaintiff truck driver who worked for

the two Defendant trucking companies and is suing them (and their

principals) for violating the Illinois Wage Payment and Collection

Act (the “IWPCA”).      In his original Complaint, in addition to the

IWPCA claim, the Plaintiff pleaded a host of tort claims that the

Court dismissed on Defendants’ Motion.           The Court left intact the

IWPCA count and a conspiracy to violate the IWPCA count.               Recently

the Defendants filed a Motion to Amend their Answer to allege the

existence of an arbitration agreement and a Motion to Compel

arbitration.

     Defendants attached to their Motion to Dismiss the alleged

contract between the parties that included the arbitration clause.
  Case: 1:19-cv-03334 Document #: 80 Filed: 06/26/20 Page 2 of 5 PageID #:1313



Defendants argued there that one of their number, DVL Express,

Inc., had a written agreement with a corporation named Motom Corp.

(the “Motom Agreement”), supposedly owned by Plaintiff, to provide

transportation services as an independent contractor. The Motom

Agreement contained an arbitration clause.             Defendants’ argument

is, inter alia, that Plaintiff by virtue of the Motom Agreement

was an independent contractor and therefore Defendants were not

subject to the IWPCA.       The Court denied the Motion to Dismiss the

IWPCA count because the Motion relied upon a document not referred

to in the Complaint.        Significantly the Court also pointed out

that the Complaint alleged sufficient facts which, if true, would

make Plaintiff an employee and not an independent contractor

regardless of the existence of a contract, citing Illinois Law and

Practice, §§ 6-9 (2016 Ed.).

                              II.    DISCUSSION

     Plaintiff    objects     to    both   Motions    on   multiple    grounds.

Specifically, Plaintiff argues that the Defendants are guilty of

undue delay in requesting arbitration, the agreement to arbitrate

is illegal under the Federal Arbitration Act, and the arbitration

provision   itself    is    unconscionable.          The   Plaintiff’s    delay

argument is that Defendants knew of the arbitration clause at the

time they filed their Motion to Dismiss which in part was based on

the Motom Agreement and they did nothing to indicate that they

wished to arbitrate.        Defendants respond that because the Court

                                     - 2 -
  Case: 1:19-cv-03334 Document #: 80 Filed: 06/26/20 Page 3 of 5 PageID #:1314



refused to consider the contract in ruling on the Motion to

Dismiss, it was not part of the record so it could not be considered

until they amended their Answer to make the Motom Agreement part

of the record.     The illegality argument is based on Section 1 of

the Federal Arbitration Act, which the Supreme Court interpreted

to exclude contracts for employment of interstate transportation

workers and that Plaintiff was and is an interstate transportation

worker.     New Prime v. Oliveira, 139 S.Ct. 532 (2019).                   Defendants

respond that the agreement here is between two businesses and New

Prime does not exclude arbitration between two businesses.

       Plaintiff’s final objection is the arbitration provision’s

alleged unconscionability.            Plaintiff cites an Illinois state

case, Potiyevskiy v. TM Transportation, Inc., 2013 Ill. App. (1st),

131864-U (Ill. App. 1st Dist., Nov. 25, 2013), as on-point.                        This

case    also   involved    a   written          contract       between    an    alleged

independent     contractor     and    a   trucking           company   employer    that

contained an identical arbitration provision.                    The First District

Appellate      Court    held   that       the        exact    same     provision    was

unconscionable because it contained what the court said was a two

week    “statute   of     limitations”          to    contest     trucking       company

deductions taken from the independent driver’s compensation.                       This

together    with   other    problems      made        the    arbitration       provision

unconscionable.        Defendants’ response is to point out that the

Potiyevskiy case was unpublished and therefore does not under

                                      - 3 -
  Case: 1:19-cv-03334 Document #: 80 Filed: 06/26/20 Page 4 of 5 PageID #:1315



Illinois law constitute precedent.          Although the Potiyevskiy case

was unpublished and does not constitute state court precedent,

nevertheless the reasoning can certainly be considered by a federal

court.   As pointed out by the First District Appellate court, an

over the road driver such as Potiyevskiy (and Tsybikov) would not

necessarily be aware of the alleged improper deductions until his

return, which could well be after the two-week limitation period

had expired, thus preventing him from objecting.

     The Court will allow the Defendants to amend their Answer by

alleging the Motom Agreement, but the Court denies the Motion to

Compel arbitration.     Defendants are right that the Motom agreement

will not be a part of the record until they amend their Answer.

However, there are too many factual contentions raised in the

Complaint to allow the Court to make a finding that there is in

fact an enforceable arbitration agreement.            Plaintiff’s Complaint

alleges multiple oral agreements that were foisted upon him which

contained multiple requirements that would not allow the Court to

make a finding that Plaintiff was in fact an independent contractor

as claimed under the provisions of the Motom Agreement.              Moreover,

the facts as alleged indicate that there were multiple changes

made from the original agreement implemented over the course of

Plaintiff’s work for Defendants.          The Court notes that the Motom

Agreement has a provision that none of the terms could be changed

without a “mutual written agreement” between the two parties, and

                                    - 4 -
  Case: 1:19-cv-03334 Document #: 80 Filed: 06/26/20 Page 5 of 5 PageID #:1316



Defendants do not suggest any written changes were made.                Finally,

the Court notes the similarity between the Motom Agreement and the

contract in the Potiyevskiy case, including the same language in

the arbitration provision that would make it difficult if not

impossible   for   the   Plaintiff    to     be   timely   able   to   arbitrate

disputes.    The Court also notes that the plaintiffs in the two

cases appear to have similar Slavic backgrounds, which gives rise

to other possible concerns, such as Plaintiff’s alleged lack of

proficiency in English. The Court cannot enforce such an agreement

on the minimal record now available.

                             III.    CONCLUSION

     For the reasons stated herein, the Motion to Amend the Answer

is granted, but the Motion to Compel Arbitration is denied.

IT IS SO ORDERED.




                                             Harry D. Leinenweber, Judge
                                             United States District Court
Dated: 6/26/2020




                                     - 5 -
